DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Lacy reference (European Patent No. 2,615,244A).
5.	Regarding claim 1, the Lacy reference discloses:
an aerofoil for a gas turbine engine (FIG. 5) comprising:
a pressure surface (20);
a suction surface (22);
a leading edge (FIG. 5);
a trailing edge (24);
a stagnation zone (24) located in the region of the leading edge (FIG. 5); and
an elongate channel (FIG. 5—the combination of the top depression and the bottom depression that runs along the stagnation line (24)) in the surface of the aerofoil running along the leading edge at the stagnation zone (FIG. 5).
6.	Regarding claim 2, the Lacy reference further discloses:
wherein the cross section of said elongate channel varies along its length (FIG. 5).

wherein the cross section of said elongate channel is largest at the ends of the elongate channel, and decreases towards the midpoint of the length of the elongate channel (FIG. 5).
8.	Regarding claim 7, the Lacy reference further discloses:
at least one cooling hole in the surface of the aerofoil configured to direct cooling air to said elongate channel (FIG. 5).
9.	Regarding claim 8, the Lacy reference further discloses:
wherein the cooling hole is located in the elongate channel (FIG. 5).
10.	Regarding claim 9, the Lacy reference further discloses:
wherein the cooling hole is located at an end of the elongate channel (FIG. 5).
11.	Regarding claim 10, the Lacy reference further discloses:
an aerofoil assembly (FIG. 1) comprising: 
the aerofoil as defined in Claim 1 (FIG. 1 or 5); and 
a first endwall (12);
wherein the first endwall comprises a first cooling hole configured to direct cooling air to said elongate channel (FIG. 1).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lacy reference in view of the Evans reference (Great Britain Reference No. 2,127,105A).
14.	Regarding claim 4, the Lacy reference fails to disclose:

The Evans reference teaches it is conventional in the art of airfoils for use in gas turbine engines to provide as taught in (FIG. 3) wherein at least part of the cross section of said elongate channel is rectangular (FIG. 3).  Such configurations/structures would allow the reduction of buildup of debris in the passage in the leading edge (Page 1, lines 99-103).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the aerofoil of the Lacy reference, such that the aerofoil fails to disclose wherein at least part of the cross section of said elongate channel is rectangular, as clearly suggested and taught by the Evans reference, such that the reduction of buildup of debris in the passage in the leading edge occurs (Page 1, lines 99-103).  
15.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lacy reference in view of the Liang reference (European Reference No. 924,384A2).
16.	Regarding claim 5, the Lacy reference fails to disclose:
wherein at least part of the cross section of said elongate channel is U-shaped.
The Liang reference teaches it is conventional in the art of airfoils to provide as taught in (FIG. 2) wherein at least part of the cross section of said elongate channel is U-shaped (FIG. 2).  Such configurations/structure would allow thermal management of the airfoil [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the aerofoil of the Lacy reference, such that the aerofoil reference fails to disclose wherein at least part of the cross section of said elongate channel is U-shaped (FIG. 2), as clearly suggested and taught by the Liang reference, in order to allow thermal management of the airfoil [Abstract].  
17.	Regarding claim 6, the Lacy reference fails to disclose:
wherein the elongate channel extends along the full length of the leading edge.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the aerofoil of the Lacy reference, such that the aerofoil reference fails to disclose wherein the elongate channel extends along the full length of the leading edge (FIG. 1), as clearly suggested and taught by the Liang reference, in order to allow thermal management of the airfoil [Abstract].  
18.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lacy reference.  
19.	Regarding claim 11, the Lacy reference fails to disclose:
a second endwall.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a second endwall, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 (VI-B).  
20.	Regarding claim 12, the Lacy reference fails to disclose:
wherein said second endwall comprises a second cooling hole configured to direct cooling air to said elongate channel.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein said second endwall comprises a second cooling hole configured to direct cooling air to said elongate channel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 (VI-B).  
21.	Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lacy reference in view of the Sheridan reference (US Patent Publication No. 2016/0356225).  

a gas turbine engine for an aircraft comprising:
an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, wherein the turbine or the compressor includes at least one aerofoil or aerofoil assembly as defined in Claim 1 (FIG. 5).
The Sheridan reference teaches it is conventional in the art by the effective filing date of the claimed invention to modify the aerofoil of the Lacy reference, such that the aerofoil further includes a gas turbine engine (20) for an aircraft comprising: an engine core comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine to the compressor; a fan (22) located upstream of the engine core, the fan comprising a plurality of fan blades (FIG. 1); and a gearbox (48) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft [Paragraph 0030], wherein the turbine or the compressor includes at least one aerofoil (59) or aerofoil assembly.  Such configurations/structures would allow for driving a bypass flow [Paragraph 0028].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the aerofoil of the Lacy reference, such that the aerofoil further includes a gas turbine engine for an aircraft comprising: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, wherein the turbine or the compressor includes at least one aerofoil or aerofoil assembly, as clearly suggested and taught by the Sheridan reference, in order to allow for driving a bypass flow [Paragraph 0028].  

wherein: the turbine is a first turbine, the compressor is a first compressor, and the
core shaft is a first core shaft;
the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and
the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft.
The Sheridan reference teaches it is conventional in the art by the effective filing date of the claimed invention to modify the aerofoil of the Lacy reference, such that the aerofoil further includes wherein: the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft [Paragraph 0031].  Such configurations/structures would allow for driving a bypass flow [Paragraph 0028].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the aerofoil of the Lacy reference, such that the aerofoil further includes wherein: the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a 
higher rotational speed than the first core shaft, as clearly suggested and taught by the Sheridan reference, in order to allow for driving a bypass flow [Paragraph 0028].  
Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747